UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06240 Nuveen Select Quality Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Select Quality Municipal Fund, Inc. (NQS) January 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 142.7% (99.4% of Total Investments) Alaska – 1.9% (1.3% of Total Investments) $ 500 Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005A, 5.000%, 12/14 at 100.00 AA+ $ 532,855 12/01/26 – FGIC Insured (UB) Alaska Housing Finance Corporation, General Housing Purpose Bonds, Series 2005B-2, 5.250%, 6/15 at 100.00 AA+ 12/01/30 – NPFG Insured Kenai Peninsula Borough, Alaska, General Obligation Bonds, Central Kenai Peninsula Hospital 8/13 at 100.00 A1 Service Area, Series 2003, 5.000%, 8/01/23 – FGIC Insured Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, 6/14 at 100.00 Ba1 Series 2006A, 4.625%, 6/01/23 Total Alaska Arizona – 3.7% (2.6% of Total Investments) Arizona School Facilities Board, Certificates of Participation, Series 2003A, 5.000%, 9/01/13 – No Opt. Call A+ NPFG Insured Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 7/18 at 100.00 AA– 2008A, 5.000%, 7/01/33 Pima County Industrial Development Authority, Arizona, Revenue Bonds, Tucson Electric Power 10/20 at 100.00 BBB Company, Series 2010A, 5.250%, 10/01/40 Salt River Project Agricultural Improvement and Power District, Arizona, Electric System 12/13 at 100.00 Aa2 Revenue Bonds, Series 2003, 5.000%, 12/01/18 – NPFG Insured Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, Citigroup Energy Inc No Opt. Call A– Prepay Contract Obligations, Series 2007, 5.000%, 12/01/37 Scottsdale Industrial Development Authority, Arizona, Hospital Revenue Bonds, Scottsdale 9/13 at 100.00 A2 Healthcare, Series 2008A, 5.250%, 9/01/30 Total Arizona Arkansas – 0.5% (0.3% of Total Investments) Little Rock, Arkansas, Hotel and Restaurant Gross Receipts Tax Refunding Bonds, Series 1993, No Opt. Call A2 7.375%, 8/01/15 California – 13.4% (9.4% of Total Investments) Calexico Unified School District, Imperial County, California, General Obligation Bonds, Series 2005B: 0.000%, 8/01/31 – FGIC Insured No Opt. Call A 0.000%, 8/01/33 – FGIC Insured No Opt. Call A California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds, Sonoma 6/15 at 100.00 B– County Tobacco Securitization Corporation, Series 2005, 5.000%, 6/01/26 California State, General Obligation Bonds, Various Purpose Series 2006, 4.500%, 10/01/29 10/16 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2012, 2.000%, 2/01/13 No Opt. Call A1 California Statewide Community Development Authority, Revenue Bonds, St. Joseph Health System, 7/18 at 100.00 AA– Series 2007A, 5.750%, 7/01/47 – FGIC Insured Coachella Valley Unified School District, Riverside County, California, General Obligation No Opt. Call A1 Bonds, Series 2005A, 0.000%, 8/01/30 – FGIC Insured Colton Joint Unified School District, San Bernardino County, California, General Obligation Bonds, Series 2006C: 0.000%, 2/01/30 – FGIC Insured 2/15 at 45.69 Aa3 0.000%, 2/01/35 – FGIC Insured 2/15 at 34.85 Aa3 Cupertino Union School District, Santa Clara County, California, General Obligation Bonds, Series 2003B: 0.000%, 8/01/24 – FGIC Insured 8/13 at 58.68 Aa1 0.000%, 8/01/27 – FGIC Insured 8/13 at 49.98 Aa1 Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement 6/15 at 100.00 A2 Revenue Bonds, Tender Option Bonds Trust 2040, 10.655%, 6/01/45 – FGIC Insured (IF) Hemet Unified School District, Riverside County, California, General Obligation Bonds, Series 8/16 at 102.00 AA– 2008B, 5.125%, 8/01/37 – AGC Insured Lake Tahoe Unified School District, El Dorado County, California, General Obligation Bonds, No Opt. Call Aa3 Series 2001B, 0.000%, 8/01/31 – NPFG Insured Murrieta Valley Unified School District Public Financing Authority, California, Special Tax 9/16 at 100.00 AA– Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured New Haven Unified School District, Alameda County, California, General Obligation Bonds, No Opt. Call Aa3 Series 2004A, 0.000%, 8/01/28 – NPFG Insured Palm Springs Unified School District, Riverside County, California, General Obligation Bonds, 8/14 at 102.00 AA– Series 2006A, 5.000%, 8/01/31 – AGM Insured Palomar Pomerado Health Care District, California, Certificates of Participation, Series 2009, 11/19 at 100.00 Baa3 6.750%, 11/01/39 Palomar Pomerado Health, California, General Obligation Bonds, Election of 2004, Series 2007A, No Opt. Call A+ 0.000%, 8/01/21 – NPFG Insured Pasadena, California, Certificates of Participation, Refunding Series 2008C, 5.000%, 2/01/33 2/18 at 100.00 AA+ Peralta Community College District, Alameda County, California, General Obligation Bonds, 8/17 at 100.00 AA– Election of 2006, Series 2007B, 5.000%, 8/01/37 – AGM Insured Placentia-Yorba Linda Unified School District, Orange County, California, Certificates of No Opt. Call A+ Participation, Series 2006, 0.000%, 10/01/34 – FGIC Insured Riverside County Asset Leasing Corporation, California, Leasehold Revenue Bonds, Riverside No Opt. Call A+ County Hospital Project, Series 1997, 0.000%, 6/01/25 – NPFG Insured San Diego Community College District, California, General Obligation Bonds, Series 2005, 5/15 at 100.00 AA+ (4) 5.000%, 5/01/25 (Pre-refunded 5/01/15) – AGM Insured Santa Monica Community College District, Los Angeles County, California, General Obligation 8/15 at 58.09 Aa1 Bonds, Series 2005C, 0.000%, 8/01/26 – NPFG Insured Santee School District, County, California, General Obligation Bonds, Capital Appreciation, No Opt. Call AA– Election 2006, Series 2008D, 0.000%, 8/01/33 – AGC Insured University of California, General Revenue Bonds, Series 2005F, 4.750%, 5/15/25 – AGM Insured 5/13 at 101.00 Aa1 Yuma Community College District, California, General Obligation Bonds, Series 2007B, 0.000%, 8/17 at 45.45 Aa2 8/01/33 – AMBAC Insured Total California Colorado – 6.3% (4.4% of Total Investments) Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 7/19 at 100.00 AA– Series 2009A, 5.500%, 7/01/34 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Poudre Valley Health System, 9/18 at 102.00 AA– Series 2005C, 5.250%, 3/01/40 – AGM Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of 1/20 at 100.00 AA Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital 5/17 at 100.00 BBB+ Association, Series 2007, 5.250%, 5/15/42 Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, 11/16 at 100.00 BBB– Senior Lien Series 2006, 4.625%, 12/01/30 – SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B: 0.000%, 9/01/23 – NPFG Insured No Opt. Call BBB 0.000%, 9/01/25 – NPFG Insured No Opt. Call BBB E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004B, 0.000%, 9/01/34 – 9/20 at 45.40 BBB NPFG Insured Ebert Metropolitan District, Colorado, Limited Tax General Obligation Bonds, Series 2007, 12/17 at 100.00 N/R 5.350%, 12/01/37 – RAAI Insured Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010: 6.500%, 1/15/30 7/20 at 100.00 Baa3 6.000%, 1/15/34 7/20 at 100.00 Baa3 Total Colorado District of Columbia – 2.6% (1.8% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, Series 2001: 6.250%, 5/15/24 5/13 at 100.00 A1 6.500%, 5/15/33 No Opt. Call Baa1 District of Columbia, General Obligation Bonds, Series 1998B, 6.000%, 6/01/19 – NPFG Insured No Opt. Call Aa2 Total District of Columbia Florida – 5.6% (3.9% of Total Investments) Florida State Board of Education, Full Faith and Credit Public Education Capital Outlay Bonds, No Opt. Call AAA Series 2003D, 5.000%, 6/01/13 Miami-Dade County School Board, Florida, Certificates of Participation, Series 2003D, 5.000%, 8/13 at 100.00 A1 (4) 8/01/19 (Pre-refunded 8/01/13) – FGIC Insured Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 A 5.000%, 10/01/28 Miami-Dade County, Florida, General Obligation Bonds, Parks Program, Series 2005, 4.300%, 11/15 at 100.00 Aa2 11/01/30 – NPFG Insured Miami-Dade County, Florida, Special Obligation Bonds, Capital Asset Acquisition, Series 2004B, No Opt. Call Aa3 5.000%, 4/01/13 – NPFG Insured Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, 7/17 at 100.00 BBB Series 2007, 5.000%, 7/01/40 – NPFG Insured South Broward Hospital District, Florida, Hospital Refunding Revenue Bonds, Memorial Health 5/16 at 100.00 AA– System, Series 2006, 5.000%, 5/01/21 – NPFG Insured South Miami Health Facilities Authority, Florida, Revenue Bonds, Baptist Health Systems of No Opt. Call AA South Florida, Tender Option Bond Trust 11151, 17.984%, 2/15/15 (IF) Total Florida Georgia – 0.6% (0.4% of Total Investments) Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus 8/18 at 100.00 AA– Regional Healthcare System, Inc. Project, Series 2008, 6.500%, 8/01/38 – AGC Insured Illinois – 18.1% (12.6% of Total Investments) Chicago Board of Education, Cook County, Illinois, General Obligation Bonds, Dedicated 12/21 at 100.00 A+ Revenues Series 2011A, 5.000%, 12/01/41 Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax Revenues, Series 1998B-1: 0.000%, 12/01/25 – FGIC Insured No Opt. Call A+ 0.000%, 12/01/31 – FGIC Insured No Opt. Call A+ Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call A+ Revenues, Series 1999A, 5.500%, 12/01/26 – FGIC Insured Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999, 0.000%, 1/01/38 – No Opt. Call Aa3 FGIC Insured Chicago, Illinois, Motor Fuel Tax Revenue Bonds, Series 2003A, 5.000%, 1/01/33 – AMBAC Insured 7/13 at 100.00 AA+ Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, 1/16 at 100.00 A2 Series 2005A, 5.250%, 1/01/26 – NPFG Insured Illinois Educational Facilities Authority, Revenue Bonds, University of Chicago, Refunding 7/13 at 100.00 Aa1 (4) Series 2003A, 5.000%, 7/01/33 (Pre-refunded 7/01/13) Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 5.500%, 11/01/39 11/19 at 100.00 AA Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/18 at 100.00 AA– 8/15/47 – AGC Insured (UB) Illinois Finance Authority, Revenue Bonds, Edward Health Services Corporation, Series 2008A, 2/18 at 100.00 A+ 5.500%, 2/01/40 – AMBAC Insured Illinois Finance Authority, Revenue Bonds, Elmhurst Memorial Healthcare, Series 2008A, 1/18 at 100.00 Baa2 5.625%, 1/01/37 Illinois Finance Authority, Revenue Bonds, Hospital Sisters Services Inc., Series 2007, No Opt. Call AA– 5.000%, 3/15/26 Illinois Finance Authority, Revenue Bonds, OSF Healthcare System, Series 2007A, 5.750%, 11/15/37 11/17 at 100.00 A Illinois Finance Authority, Revenue Bonds, Palos Community Hospital, Series 2010C, 5/20 at 100.00 AA– 5.125%, 5/15/35 Illinois Finance Authority, Revenue Bonds, Sherman Health Systems, Series 2007A, 5.500%, 8/01/37 8/17 at 100.00 BBB Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2/21 at 100.00 AA– 2011C, 5.500%, 8/15/41 Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical 8/18 at 100.00 BBB+ Centers, Series 2008A, 5.500%, 8/15/30 Illinois Health Facilities Authority, Revenue Bonds, Midwest Care Center I Inc., Series 2001, 2/13 at 100.00 Aa1 5.950%, 2/20/36 Illinois Health Facilities Authority, Revenue Bonds, Sherman Health Systems, Series 1997, 4/13 at 100.00 BBB 5.250%, 8/01/17 – AMBAC Insured Lake and McHenry Counties Community Unit School District 118, Wauconda, Illinois, General 1/15 at 74.44 A1 Obligation Bonds, Series 2005B, 0.000%, 1/01/21 – AGM Insured McHenry County Community Unit School District 200, Woodstock, Illinois, General Obligation No Opt. Call Aa2 Bonds, Series 2006B, 0.000%, 1/15/23 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion 6/20 at 100.00 AAA Project, Refunding Series 2010B-2, 5.000%, 6/15/50 Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion Project, Series 2002A: 0.000%, 12/15/23 – NPFG Insured No Opt. Call AAA 0.000%, 12/15/35 – NPFG Insured No Opt. Call AAA 0.000%, 6/15/41 – NPFG Insured No Opt. Call AAA University of Illinois, Auxiliary Facilities Systems Revenue Bonds, Series 2006, 5.000%, 4/16 at 100.00 Aa2 4/01/27 – NPFG Insured Will County Community Unit School District 201U, Crete-Monee, Will County, Illinois, General No Opt. Call A+ Obligation Bonds, Capital Appreciation Series 2004, 0.000%, 11/01/15 – FGIC Insured Total Illinois Indiana – 2.8% (2.0% of Total Investments) Delaware County Hospital Authority, Indiana, Hospital Revenue Bonds, Cardinal Health System, 8/16 at 100.00 Baa2 Series 2006, 5.250%, 8/01/36 Fairfield School Building Corporation, Elkhart County, Indiana, First Mortgage Bonds, Series 1/14 at 100.00 AA+ (4) 2003, 5.000%, 7/15/20 (Pre-refunded 1/15/14) – FGIC Insured Indiana Finance Authority, Wastewater Utility Revenue Bonds, CWA Authority Project, Series 10/21 at 100.00 AA– 2011B, 5.000%, 10/01/41 Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., 3/14 at 100.00 A+ Series 2004A, 5.375%, 3/01/34 – AMBAC Insured Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 A– Indiana, Series 2007, 5.500%, 3/01/37 Indiana Municipal Power Agency, Power Supply Revenue Bonds, Series 2007A, 5.000%, 1/01/42 – 1/17 at 100.00 A+ NPFG Insured New Albany-Floyd County School Building Corporation, Indiana, First Mortgage Bonds, Series 7/15 at 100.00 AA+ 2005, 5.000%, 7/15/26 – AGM Insured Total Indiana Iowa – 0.5% (0.4% of Total Investments) Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C, 6/15 at 100.00 B+ 5.625%, 6/01/46 Kansas – 1.7% (1.2% of Total Investments) Johnson County Unified School District 233, Kansas, General Obligation Bonds, Refunding Series No Opt. Call AA 2009C, 3.000%, 9/01/13 Kansas Department of Transportation, Highway Revenue Bonds, Series 2004A, 5.000%, 3/01/23 3/14 at 100.00 AAA (Pre-refunded 3/01/14) Overland Park Development Corporation, Kansas, First Tier Revenue Bonds, Overland Park 1/17 at 100.00 BB+ Convention Center, Series 2007A, 5.125%, 1/01/22 – AMBAC Insured Total Kansas Kentucky – 1.2% (0.8% of Total Investments) Kentucky Economic Development Finance Authority, Hospital Revenue Bonds, Baptist Healthcare 8/21 at 100.00 AA– System Obligated Group, Series 2011, 5.250%, 8/15/46 Kentucky Economic Development Finance Authority, Louisville Arena Project Revenue Bonds, 6/18 at 100.00 AA– Louisville Arena Authority, Inc., Series 2008-A1, 6.000%, 12/01/33 – AGC Insured Total Kentucky Louisiana – 1.1% (0.8% of Total Investments) Louisiana Public Facilities Authority, Revenue Bonds, Ochsner Clinic Foundation Project, 5/17 at 100.00 Baa1 Series 2007A, 5.375%, 5/15/43 Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, 5/13 at 100.00 A1 Series 2001B, 5.500%, 5/15/30 Total Louisiana Maine – 0.3% (0.2% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, MaineGeneral Medical Center, Series 2011: 6.750%, 7/01/36 7/21 at 100.00 Baa3 6.750%, 7/01/41 7/21 at 100.00 Baa3 Total Maine Massachusetts – 2.8% (1.9% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, Senior 1/20 at 100.00 A+ Lien Series 2010B, 5.000%, 1/01/32 Massachusetts Development Finance Authority, Revenue Bonds, 100 Cambridge Street 4/13 at 100.00 Baa2 Redevelopment, M/SRBC Project, Series 2002A, 5.125%, 2/01/34 – NPFG Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/18 at 100.00 A– Series 2008E-1 &2, 5.125%, 7/01/38 Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 8/15 at 100.00 AA+ 5.000%, 8/15/30 Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A: 5.000%, 8/15/30 (Pre-refunded 8/15/15) – AGM Insured 8/15 at 100.00 Aa1 (4) 5.000%, 8/15/30 (Pre-refunded 8/15/15) 8/15 at 100.00 Aa1 (4) Total Massachusetts Michigan – 5.8% (4.0% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, 7/22 at 100.00 A+ Refunding Senior Lien Series 2012A, 5.000%, 7/01/32 Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 A 7/01/35 – NPFG Insured Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Remarketed Series 7/17 at 100.00 A+ 1998A, 5.250%, 7/01/21 – NPFG Insured Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Refunding Series 2005C, 7/15 at 100.00 A+ 5.000%, 7/01/18 – FGIC Insured Detroit, Michigan, Sewage Disposal System Revenue Bonds, Second Lien Series 2006A, 5.500%, 7/18 at 100.00 AA+ 7/01/36 – BHAC Insured Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien Series 2011A, 5.250%, 7/01/41 7/21 at 100.00 A+ Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005II, 5.000%, 10/15 at 100.00 Aa3 10/15/29 – AMBAC Insured Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 0.000%, 10/15/21 – 10/16 at 100.00 Aa3 FGIC Insured Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Series 2003II, 10/13 at 100.00 Aa3 5.000%, 10/15/29 – NPFG Insured Total Michigan Minnesota – 0.9% (0.6% of Total Investments) Minneapolis-St. Paul Metropolitan Airports Commission, Minnesota, Airport Revenue Bonds, 1/15 at 100.00 A Refunding Subordinate Lien Series 2005C, 5.000%, 1/01/31 – FGIC Insured Saint Francis Independent School District 15, Minnesota, General Obligation Bonds, Refunding No Opt. Call Aa2 Series 2005B, 5.000%, 2/01/13 – AGM Insured Total Minnesota Mississippi – 0.5% (0.3% of Total Investments) Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial 9/14 at 100.00 AA Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) Missouri – 2.4% (1.7% of Total Investments) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales 10/13 at 100.00 AA– Tax Appropriation Bonds, Metrolink Cross County Extension Project, Series 2002B, 5.000%, 10/01/32 – AGM Insured Kansas City Municipal Assistance Corporation, Missouri, Leasehold Revenue Bonds, Series No Opt. Call AA– 2004B-1, 0.000%, 4/15/28 – AMBAC Insured Missouri State Board of Public Building, Special Obligation Bonds, Series 2003A, 4.500%, 10/13 at 100.00 Aa1 (4) 10/15/21 (Pre-refunded 10/15/13) Total Missouri Nebraska – 1.2% (0.8% of Total Investments) Omaha Convention Hotel Corporation, Nebraska, Convention Center Revenue Bonds, Series 2007, 2/17 at 100.00 Aa3 5.000%, 2/01/35 – AMBAC Insured Nevada – 2.0% (1.4% of Total Investments) North Las Vegas, Nevada, General Obligation Bonds, Series 2006, 5.000%, 5/01/36 – NPFG Insured 5/16 at 100.00 A North Las Vegas, Nevada, General Obligation Bonds, Wastewater Reclamation System Series 2006, 10/16 at 100.00 A 5.000%, 10/01/25 – NPFG Insured Reno, Nevada, Health Facility Revenue Bonds, Catholic Healthcare West, Series 2007A, Trust 7/17 at 100.00 AA+ 2634, 18.968%, 7/01/31 – BHAC Insured (IF) (5) Total Nevada New Hampshire – 1.0% (0.7% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group 10/19 at 100.00 Baa1 Issue, Series 2009A, 6.125%, 10/01/39 New Jersey – 3.8% (2.7% of Total Investments) New Jersey Health Care Facilities Financing Authority, Revenue Bonds, Saint Barnabas Health 1/17 at 39.39 BBB+ Care System, Refunding Series 2006B, 0.000%, 7/01/35 New Jersey Housing and Mortgage Finance Agency, Multifamily Housing Revenue Bonds, Series 5/13 at 100.00 A+ 1997A, 5.550%, 5/01/27 – AMBAC Insured (Alternative Minimum Tax) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C, No Opt. Call AA– 0.000%, 12/15/33 – AGM Insured Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B2 Series 2007-1A, 5.000%, 6/01/41 Total New Jersey New York – 5.3% (3.7% of Total Investments) Dormitory Authority of the State of New York, Revenue Bonds, Non State Supported Debt, Vassar 7/17 at 100.00 Aa2 College, Series 2007, 5.000%, 7/01/46 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.250%, 2/15/47 Long Island Power Authority, New York, Electric System Revenue Bonds, Refunding Series 2009A, 4/19 at 100.00 A 5.500%, 4/01/24 Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Refunding 11/22 at 100.00 A Series 2012F, 5.000%, 11/15/26 New York City Industrial Development Agency, New York, American Airlines-JFK International No Opt. Call N/R Airport Special Facility Revenue Bonds, Series 2005, 7.500%, 8/01/16 (Alternative Minimum Tax) New York State Environmental Facilities Corporation, State Clean Water and Drinking Water No Opt. Call AAA Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Series 2012A, 2.000%, 6/15/13 New York State Mortgage Agency, Homeowner Mortgage Revenue Bonds, Series 79, 5.300%, 4/01/29 3/13 at 100.00 Aa1 (Alternative Minimum Tax) New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds, Series No Opt. Call AA 2012A, 2.500%, 4/01/13 Total New York North Carolina – 2.4% (1.7% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA 1/18 at 100.00 AA– Carolinas HealthCare System, Series 2008A, 5.000%, 1/15/47 North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, 10/22 at 100.00 AA– WakeMed, Series 2012A, 5.000%, 10/01/27 North Carolina Medical Care Commission, Healthcare Revenue Refunding Bonds, Novant Health 11/16 at 100.00 AA+ Inc., Series 2006, 5.000%, 11/01/39 – NPFG Insured North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A, 1/19 at 100.00 AA– 5.750%, 1/01/39 – AGC Insured Total North Carolina North Dakota – 0.4% (0.3% of Total Investments) Grand Forks, North Dakota, Health Care System Revenue Bonds, Altru Health System Obligated 12/21 at 100.00 A– Group, Series 2012, 5.000%, 12/01/32 Ohio – 7.1% (4.9% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.375%, 6/01/24 6/17 at 100.00 B– 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/22 at 100.00 B Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 11/21 at 100.00 AA– 2011A, 6.000%, 11/15/41 Ohio Higher Educational Facilities Commission, Revenue Bonds, University Hospitals Health 1/17 at 100.00 A System Inc., Series 2007A, Trust 2812, 12.964%, 1/15/46 – AMBAC Insured (IF) Total Ohio Oklahoma – 0.9% (0.6% of Total Investments) Fort Sill Apache Tribe of Oklahoma Economic Development Authority, Gaming Enterprise Revenue 8/21 at 100.00 N/R Bonds, Fort Sill Apache Casino, Series 2011A, 8.500%, 8/25/26 Oklahoma Development Finance Authority, Health System Revenue Bonds, Integris Baptist Medical 8/18 at 100.00 AA– Center, Series 2008B, 5.250%, 8/15/38 Oklahoma Development Finance Authority, Revenue Bonds, St. John Health System, Series 2004, 2/14 at 100.00 A 5.000%, 2/15/24 Total Oklahoma Oregon – 0.9% (0.7% of Total Investments) Oregon Department of Administrative Services, Certificates of Participation, Series 2010A, No Opt. Call AA 5.000%, 5/01/14 Pennsylvania – 3.9% (2.8% of Total Investments) Cumberland County Municipal Authority, Pennsylvania, Revenue Bonds, Presbyterian Homes Inc., 12/15 at 100.00 BBB+ Refunding Series 2005A, 5.000%, 12/01/21 – RAAI Insured Erie Water Authority, Pennsylvania, Water Revenue Bonds, Series 2008, 5.000%, 12/01/43 – 12/18 at 100.00 AA– AGM Insured Pennsylvania Housing Finance Agency, Single Family Mortgage Revenue Bonds, Series 2006-96A, 10/16 at 100.00 AA+ 4.650%, 10/01/31 (Alternative Minimum Tax) (UB) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/38 Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Series 2001T, 5.500%, 12/01/13 – No Opt. Call Aa3 FGIC Insured Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/26 at 100.00 AA 6/01/33 – AGM Insured Total Pennsylvania Puerto Rico – 4.8% (3.3% of Total Investments) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series WW, 5.000%, 7/01/28 7/18 at 100.00 BBB+ Puerto Rico Highway and Transportation Authority, Highway Revenue Refunding Bonds, Series No Opt. Call AA– 2002E, 5.500%, 7/01/13 – AGM Insured Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding No Opt. Call BBB Bonds, Series 2002C, 5.750%, 7/01/22 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding 7/17 at 100.00 BBB Bonds, Series 2002D, 5.450%, 7/01/31 – AMBAC Insured Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Refunding 7/17 at 100.00 Baa3 (4) Bonds, Series 2002D, 5.450%, 7/01/31 (Pre-refunded 7/01/17) – AMBAC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A: 0.000%, 8/01/32 8/26 at 100.00 A+ 6.000%, 8/01/42 8/19 at 100.00 A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call AA– 8/01/54 – AMBAC Insured Total Puerto Rico Rhode Island – 1.5% (1.0% of Total Investments) Rhode Island Housing & Mortgage Finance Corporation, Homeownership Opportunity 57-B Bond Program, Series 2008, Trust 1177: 9.744%, 4/01/23 (Alternative Minimum Tax) (IF) 4/17 at 100.00 AA+ 9.844%, 4/01/23 (Alternative Minimum Tax) (IF) 4/17 at 100.00 AA+ Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 4/13 at 100.00 BBB+ Series 2002A, 6.125%, 6/01/32 Total Rhode Island South Carolina – 4.1% (2.8% of Total Investments) Columbia, South Carolina, Waterworks and Sewer System Revenue Bonds, Series 2011A, 2/21 at 100.00 Aa1 5.000%, 2/01/41 Lexington County Health Service District, South Carolina, Hospital Revenue Refunding and 11/13 at 100.00 AA– (4) Improvement Bonds, Series 2003, 5.750%, 11/01/28 (Pre-refunded 11/01/13) Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, 8/14 at 100.00 BBB (4) Series 2004A, 5.250%, 2/15/22 (Pre-refunded 8/15/14) – NPFG Insured Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2, No Opt. Call A– 0.000%, 1/01/30 – AMBAC Insured South Carolina Public Service Authority, Revenue Refunding Bonds, Santee Cooper Electric 7/13 at 100.00 AA– System, Series 2003A, 5.000%, 1/01/27 – AMBAC Insured Total South Carolina South Dakota – 0.9% (0.6% of Total Investments) Sioux Falls, South Dakota, Industrial Revenue Refunding Bonds, Great Plains Hotel Corporation, 10/14 at 100.00 AA+ (4) Series 1989, 8.500%, 11/01/16 (Pre-refunded 10/15/14) (Alternative Minimum Tax) South Dakota Health and Educational Facilities Authority, Revenue Bonds, Sioux Valley 11/14 at 100.00 A+ Hospitals, Series 2004A, 5.500%, 11/01/31 Total South Dakota Tennessee – 1.2% (0.8% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Bonds, 7/20 at 100.00 BBB+ Mountain States Health Alliance, Refunding Series 2010A, 6.000%, 7/01/38 Shelby County, Tennessee, General Obligation Bonds, Series 2005A, 5.000%, 4/01/13 – No Opt. Call AA+ AMBAC Insured Total Tennessee Texas – 20.1% (14.0% of Total Investments) Brazos River Authority, Texas, Pollution Control Revenue Refunding Bonds, TXU Electric 4/13 at 101.00 Ca Company, Series 1999C, 7.700%, 3/01/32 (Alternative Minimum Tax) Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The 4/20 at 100.00 Baa2 Roman Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2011, 6.000%, 1/01/41 1/21 at 100.00 BBB– Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue 1/15 at 100.00 BBB Bonds, Series 2005, 5.000%, 1/01/35 – FGIC Insured Conroe Independent School District, Montgomery County, Texas, General Obligation Bonds, 2/15 at 100.00 AAA Schoolhouse Series 2005C, 5.000%, 2/15/30 (Pre-refunded 2/15/15) Edinburg Consolidated Independent School District, Hidalgo County, Texas, General Obligation 2/15 at 100.00 AAA Bonds, Refunding Series 2005, 5.000%, 2/15/30 Ennis Independent School District, Ellis County, Texas, General Obligation Bonds, Series 2006, 8/16 at 54.64 Aaa 0.000%, 8/15/28 Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – 2/17 at 100.00 AA+ NPFG Insured Harris County, Texas, Toll Road Senior Lien Revenue Refunding Bonds, Series 2004A, 5.000%, 8/14 at 100.00 AA– (4) 8/15/27 (Pre-refunded 8/15/14) – FGIC Insured Harris County-Houston Sports Authority, Texas, Revenue Bonds, Junior Lien Series 2001H, No Opt. Call BBB 0.000%, 11/15/31 – NPFG Insured Houston, Texas, First Lien Combined Utility System Revenue Bonds, Series 2005, 5.000%, 11/15 at 100.00 AA 11/15/35 – AGM Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment Project, Series 2001B: 0.000%, 9/01/25 – AMBAC Insured No Opt. Call AA 0.000%, 9/01/26 – AMBAC Insured No Opt. Call AA– Lower Colorado River Authority, Texas, Revenue Refunding Bonds, Series 2012B, 2.000%, 5/15/13 No Opt. Call A1 Matagorda County Navigation District 1, Texas, Collateralized Revenue Refunding Bonds, Houston No Opt. Call A Light and Power Company, Series 1997, 5.125%, 11/01/28 – AMBAC Insured (Alternative Minimum Tax) Midland Independent School District, Midland County, Texas, General Obligation Bonds, School 2/17 at 100.00 AAA Building Series 2007, 5.000%, 2/15/32 North Texas Tollway Authority, First Tier System Revenue Refunding Bonds, Capital Appreciation 1/25 at 100.00 A2 Series 2008I, 0.000%, 1/01/43 North Texas Tollway Authority, Special Projects System Revenue Bonds, Series 2011A, 9/21 at 100.00 AA 5.500%, 9/01/41 Panhandle Regional Housing Finance Corporation, Texas, GNMA Mortgage-Backed Securities Program 5/13 at 100.00 N/R Single Family Mortgage Revenue Bonds, Series 1991A, 7.500%, 5/01/24 (Alternative Minimum Tax) Pasadena Independent School District, Harris County, Texas, General Obligation Bonds, Series 2/16 at 100.00 Aaa 2006, 5.000%, 2/15/26 Pflugerville Independent School District, Travis County, Texas, General Obligation Bonds, 2/15 at 100.00 AAA Series 2005A, 5.000%, 2/15/30 (Pre-refunded 2/15/15) Richardson Hospital Authority, Texas, Revenue Bonds, Richardson Regional Medical Center, 12/13 at 100.00 A+ Series 2004, 6.000%, 12/01/19 Tarrant County Cultural & Educational Facilities Financing Corporation, Texas, Revenue Bonds, 11/17 at 100.00 AA– Texas Health Resources Tender Option Bond Trust 1197, 9.345%, 5/15/39 (IF) (5) Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 AA– Bonds, Scott & White HealthCare Project, Series 2010, 5.500%, 8/15/45 Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series No Opt. Call A3 2012, 5.000%, 12/15/23 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue Bonds, 7/14 at 100.00 AAA Series 2010B, 5.000%, 1/01/19 Texas State, General Obligation Bonds, Water Financial Assistance, Tender Option Bond Trust No Opt. Call Aaa 3479, 13.394%, 2/01/17 (IF) Texas Tech University, Revenue Bonds, Series 2006, 5.000%, 2/15/13 – AMBAC Insured No Opt. Call AA+ Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier No Opt. Call A– Refunding Series 2012A, 5.000%, 8/15/41 White Settlement Independent School District, Tarrant County, Texas, General Obligation Bonds, Series 2006: 0.000%, 8/15/36 8/15 at 33.75 AAA 0.000%, 8/15/41 8/15 at 25.73 AAA 0.000%, 8/15/45 8/15 at 20.76 AAA Winter Garden Housing Finance Corporation, Texas, GNMA/FNMA Mortgage-Backed Securities 4/13 at 100.00 B– Program Single Family Mortgage Revenue Bonds, Series 1994, 6.950%, 10/01/27 (Alternative Minimum Tax) Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Series 8/15 at 57.10 AAA 2005, 0.000%, 8/15/26 Total Texas Utah – 0.6% (0.4% of Total Investments) Utah Associated Municipal Power Systems, Revenue Bonds, Payson Power Project, Series 2003A, 4/13 at 100.00 AA– (4) 5.000%, 4/01/24 (Pre-refunded 4/01/13) – AGM Insured Virginia – 2.7% (1.9% of Total Investments) Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage 10/17 at 100.00 BBB Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/42 Fairfax County, Virginia, Public Improvement Bonds, Series 2003B, 4.750%, 6/01/23 6/13 at 100.00 AAA (Pre-refunded 6/01/13) Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health No Opt. Call A– System Obligated Group, Series 2013, 5.000%, 11/01/30 Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Series 10/26 at 100.00 AA– 2009C, 0.000%, 10/01/41 – AGC Insured Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012: 6.000%, 1/01/37 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Virginia Washington – 2.2% (1.6% of Total Investments) FYI Properties, Washington, Lease Revenue Bonds, Washington State Department of Information 6/19 at 100.00 AA Services Project, Series 2009, 5.500%, 6/01/39 Port of Seattle, Washington, General Obligation Bonds, Series 2004B, 5.000%, 11/01/19 – AGM 11/13 at 100.00 AAA Insured (Alternative Minimum Tax) Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A Research Center, Series 2009A, 6.000%, 1/01/33 Washington State Health Care Facilities Authority, Revenue Bonds, Northwest Hospital and 12/17 at 100.00 N/R Medical Center of Seattle, Series 2007, 5.700%, 12/01/32 Total Washington West Virginia – 1.3% (0.9% of Total Investments) West Virginia University, University Revenue Improvement Bonds, West Virginia University 10/14 at 100.00 Aa3 Projects, Series 2004C, 5.000%, 10/01/34 – FGIC Insured Wisconsin – 1.7% (1.2% of Total Investments) Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Fort Healthcare Inc., 5/14 at 100.00 BBB+ Series 2004, 6.100%, 5/01/34 Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Wheaton Franciscan 8/13 at 100.00 A– Services Inc., Series 2003A, 5.125%, 8/15/33 Wisconsin State, Petroleum Inspection Revenue Bonds, Refunding Series 2009-1, 5.000%, 7/01/13 No Opt. Call AA Total Wisconsin $ 936,635 Total Municipal Bonds (cost $737,848,927) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 39 Las Vegas Monorail Company, Senior Interest Bonds (6), (9) 5.500% 7/15/19 N/R $ 28,155 12 Las Vegas Monorail Company, Senior Interest Bonds (6), (9) 1.000% 6/30/55 N/R $ 51 Total Corporate Bonds (cost $ —) Principal Optional Call Amount (000) Description (1) Provision (2) Rating (3) Value Short-Term Investments – 0.9% (0.6% of Total Investments) Texas – 0.9% (0.6% of Total Investments) $ 5,000 Harris County, Texas, Tax Anticipation Notes, Series 2012, 1.500%, 2/28/13 (7) No Opt. Call SP-1+ $ 5,005,600 Total Short-Term Investments (cost $5,004,976) Total Investments (cost $742,853,903) – 143.6% Floating Rate Obligations – (0.8)% Variable Rate Demand Preferred Shares, at Liquidation Value – (44.5)% (8) Other Assets Less Liabilities – 1.7% Net Assets Applicable to Common Shares – 100% $ 566,848,933 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Corporate Bonds — — Short-Term Investments Municipal Bonds — — Total $ — The Nuveen funds’ Board of Directors/Trustees is responsible for the valuation process and has delegated the oversight of the daily valuation process to the Adviser’s Valuation Committee. The Valuation Committee, pursuant to the valuation policies and procedures adopted by the Board of Directors/Trustees, is responsible for making fair value determinations, evaluating the effectiveness of the funds’ pricing policies, and reporting to the Board of Directors/Trustees. The Valuation Committee is aided in its efforts by the Adviser’s dedicated Securities Valuation Team, which is responsible for administering the daily valuation process and applying fair value methodologies as approved by the Valuation Committee. When determining the reliability of independent pricing services for investments owned by the funds, the Valuation Committee, among other things, conducts due diligence reviews of the pricing services and monitors the quality of security prices received through various testing reports conducted by the Securities Valuation Team. The Valuation Committee will consider pricing methodologies it deems relevant and appropriate when making fair value determinations. Examples of possible methodologies include, but are not limited to, multiple of earnings; discount from market of a similar freely traded security; discounted cash-flow analysis; book value or a multiple thereof; risk premium/yield analysis; yield to maturity; and/or fundamental investment analysis. The Valuation Committee will also consider factors it deems relevant and appropriate in light of the facts and circumstances. Examples of possible factors include, but are not limited to, the type of security; the issuer’s financial statements; the purchase price of the security; the discount from market value of unrestricted securities of the same class at the time of purchase; analysts’ research and observations from financial institutions; information regarding any transactions or offers with respect to the security; the existence of merger proposals or tender offers affecting the security; the price and extent of public trading in similar securities of the issuer or comparable companies; and the existence of a shelf registration for restricted securities. For each portfolio security that has been fair valued pursuant to the policies adopted by the Board of Directors/Trustees, the fair value price is compared against the last available and next available market quotations. The Valuation Committee reviews the results of such testing and fair valuation occurrences are reported to the Board of Directors/Trustees. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2013, the cost of investments was $737,292,623. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2013, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Directors. For fair value measurement disclosure purposes, investment classified as Level 3. Investment has a maturity of more than a year, but has variable rate and demand features which qualify it as a short-term investment. The rate disclosed is that in effect at the end of the reporting period. This rate changes periodically based on market conditions or a specified market index. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.0%. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the federal bankruptcy court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an interest rate of 5.500% maturing on July 15, 2019 and the second with an interest rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Select Quality Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 1,2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 1, 2013 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 1, 2013
